DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed on 10/29/2020 and the English translations to the certified copies have been filed on 01/14/2021. 	Thus, the current benefit accords to the earliest KR application with filing date 10/19/2016.

Response to Arguments
 	Applicant’s submissions of certified copies filed 10/29/2020 and arguments and translations to the certified copies filed 01/14/2021 have overcome the previous rejection in view of Chitrakar.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Luo et al. (US 2018/0146469 A1) that was previously cited in the pertinent art section.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 19-21 and 25-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (US 2018/0146469 A1).

Regarding claim 19, Luo discloses A wireless communication terminal associated with a base wireless communication terminal, the wireless communication terminal comprising (Figs. 7-8: communications node 200/STA 4 (=wireless communication terminal) is associated with AP (=base wireless communication)): 
a transceiver (Fig. 7: receiver 201 / transmitter 202); and 
a processor (Fig. 7: processor 203), 
wherein the processor is configured to: 
receive a Physical layer Protocol Data Unit (PPDU) from the base wireless communication terminal using the transceiver ([0106]: PPDU is sent in intra-BSS and includes trigger frame. Fig. 8, [0112]: STA 4 receives trigger frame (1-3) sent in intra-BSS from the AP), 
obtain a trigger frame from the PPDU ([0106]: PPDU is sent in intra-BSS and includes trigger frame. Fig. 8, [0112]: STA 4 sets its NAV according to trigger frame), and 
update an Network Allocation Vector (NAV) based on the trigger frame (Fig. 8, [0112]: STA 4 sets its NAV according to trigger frame sent in intra-BSS), 
wherein the trigger frame triggers transmission of at least one wireless communication terminal ([0106]: trigger frame includes UL scheduling information of the station), 
wherein the NAV is an Intra-BSS NAV updated by an Intra-BSS frame (Fig. 8, [0112]: STA 4’s NAV is set according to trigger frame sent in intra-BSS. Note: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).

Regarding claim 25, Luo discloses An operation method of a wireless communication terminal associated with a base wireless communication terminal, the method comprising (Figs. 7-8: communications node 200/STA 4 (=wireless communication terminal) is associated with AP (=base wireless communication)): 
receiving a Physical layer Protocol Data Unit (PPDU) from the base wireless communication terminal ([0106]: PPDU is sent in intra-BSS and includes trigger frame. Fig. 8, [0112]: STA 4 receives trigger frame (1-3) sent in intra-BSS from the AP), 
obtaining a trigger frame from the PPDU ([0106]: PPDU is sent in intra-BSS and includes trigger frame. Fig. 8, [0112]: STA 4 sets its NAV according to trigger frame), and 
updating an Network Allocation Vector (NAV) based on the trigger frame (Fig. 8, [0112]: STA 4 sets its NAV according to trigger frame sent in intra-BSS), 
wherein the trigger frame triggers transmission of at least one wireless communication terminal ([0106]: trigger frame includes UL scheduling information of the station), 
wherein the NAV is an Intra-BSS NAV updated by an Intra-BSS frame (Fig. 8, [0112]: STA 4’s NAV is set according to trigger frame sent in intra-BSS. Note: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).

Regarding claims 20 and 26, Luo discloses all features of claims 19 and 25 as outlined above. 
wherein the processor is configured to update the Intra-BSS NAV based on the trigger frame regardless of a receiver address of the trigger frame (Fig. 8, [0112]: trigger frame (1-3) is directed for STAs 1-3 (=receiver address) but STA 4 still sets its NAV according to the trigger frame. Note: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).

Regarding claims 21 and 27, Luo discloses all features of claims 19 and 25 as outlined above. 
Luo further discloses wherein the processor is configured to update the Intra-BSS NAV based on the trigger frame regardless of whether the trigger frame triggers the transmission of the wireless communication terminal (Fig. 8, [0112]: trigger frame (1-3) is directed for STAs 1-3 but STA 4 still sets its NAV according to the trigger frame. Note 1: STA 4 still updates its NAV according to the trigger frame although the trigger frame is directed to STAs 1-3 for the UL scheduling information. Note 2: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).

Regarding claims 28-30, Luo discloses all features of claim 25 as outlined above. Claims 28-29 include a broad limitation and claim 30 depends on claim 29. According to MPEP 2111.04 Section II Contingent Limitations: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim”. Therefore, the Examiner can use broadest reasonable interpretation to not given when with “in response to” to make the conditional limitations a requirement.
Therefore, Luo discloses claim 28 (wherein when the trigger frame indicates that channel sensing is required before transmitting a trigger-basedU.S. Patent Application No. 16/375,754Attorney Docket No. B-9908CON 631955-4 Page 3PPDU based on the trigger frame, the processor is configured to update the Intra-BSS NAV based on the trigger frame), 
claim 29 (wherein when the channel for transmitting the trigger-based PPDU is sensed to be busy by the channel sensing, the processor is configured to update the Intra-BSS NAV based on the trigger frame), and
claim 30 (wherein the processor is configured to update the Intra-BSS NAV based on a time required for the channel sensing and the trigger frame).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0146469 A1) in view of Ryu et al. (US 2017/0230981 A1).

Regarding claim 22, Luo in view of Huang discloses all features of claim 19 as outlined above. 
Luo further discloses the processor is configured to update the Intra-BSS NAV based on the trigger frame (Fig. 8, [0112]: STA 4’s NAV is set according to trigger frame. Note: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).
Luo does not disclose to set the intra-BSS NAV according to the trigger frame when the trigger frame indicates that channel sensing is required before transmitting a trigger-basedU.S. Patent Application No. 16/375,754Attorney Docket No. B-9908CON 631955-4 Page 3PPDU based on the trigger frame.
However, Ryu discloses when the trigger frame indicates that channel sensing is required before transmitting a trigger-basedU.S. Patent Application No. 16/375,754Attorney Docket No. B-9908CON 631955-4 Page 3PPDU based on the trigger frame (Fig. 9, [0092], [0095]: trigger frame is configured as MAC frame and includes common info field 920. Fig. 10, [0096], [0099]: common info field includes CS required field 1030 that indicates the receiving device has to consider wireless medium before transmitting a respective uplink PPDU. [0113]: receiving station configures NAV based on the received duration field of the received MAC frame and determines whether the wireless medium is busy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the STA 4 when setting its NAV according to the trigger frame included in the PPDU sent in intra-BSS, as taught by Luo, when the trigger frame includes a CS required field indicating the wireless medium needs to be considered before transmitting a respective uplink PPDU, as taught by Ryu.
Doing so allows the AP that sends the trigger frame to indicate whether or not the status or NAV or a wireless medium is required to be considered (Ryu: [0099]).


Luo further discloses the processor is configured to update the Intra-BSS NAV based on the trigger frame (Fig. 8, [0112]: STA 4’s NAV is set according to trigger frame. Note: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).
Luo does not disclose to set the intra-BSS NAV according to the trigger frame when the channel for transmitting the trigger-based PPDU is sensed to be busy by the channel sensing.
However, Ryu further discloses when the channel for transmitting the trigger-based PPDU is sensed to be busy by the channel sensing ([0113]: receiving station determines the wireless medium is busy based on the NAV is not equal to 0 and configures the NAV based on the received duration field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the STA 4 when setting its NAV according to the trigger frame included in the PPDU sent in intra-BSS, as taught by Luo, when the receiving station determines the wireless medium is busy, as taught by Ryu.
Doing so allows the AP that sends the trigger frame to indicate whether or not the status or NAV or a wireless medium is required to be considered (Ryu: [0099]) and refrain the receiving station to perform transmission on the busy wireless medium (Ryu: [0113]).

	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0146469 A1) in view of Ryu et al. (US 2017/0230981 A1), and Xing et al. (US 2018/0279369 A1).

Regarding claim 24, Luo in view of Ryu discloses all features of claim 23 as outlined above. 
wherein the processor is configured to update the Intra-BSS NAV based on a time required for the channel sensing and the trigger frame (Fig. 7, [0173]-[0174]: STA 1 updates NAV (steps 707, 710, or 713) according to the trigger frame and after checking a NAV timer indicating whether a channel is idle or busy (steps 706, 709, or 711). Note: “time required for the channel sensing” is equated to the STA 1 checking the NAV timer indicating whether the channel is busy or idle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the STA when setting its NAV according to the trigger frame included in the PPDU sent in intra-BSS, as taught by Luo, when the receiving station determines the wireless medium is busy, as taught by Ryu, after checking a NAV timer indicating whether a channel is idle or busy, as taught by Xing.
Doing so allows the STA 1 to update the NAV based on the trigger frame and after checking a NAV timer and determining whether a channel is busy or idle, and updating the NAV when the channel is idle and updating the NAV only when the duration value of the trigger frame is greater than the NAV timer and the channel is busy (Xing: [0174]).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478     

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478